Citation Nr: 1206671	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  06-07 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a skin disability, to include as secondary to exposure to herbicide agents. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to February 1970 and from April 1971 to April 1975.  He also served in the Army National Guard from September 1982 to August 2003. 

This case is before the Board of Veterans' Appeals  (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that denied service connection for a skin disability and bilateral hearing loss.  In August 2008, the Veteran testified before the Board at a hearing held at the RO.  In October 2008, this matter was remanded by the Board for further development.  In October 2010, the Board again remanded this matter for additional development.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with tinea cruris of the groin area; however, this is not a condition that is among the disabilities recognized by VA as associated with Agent Orange exposure.

2.  Tinea cruris was not shown in service or for many years thereafter, and the medical opinions addressing a nexus between any current skin disability and the Veteran's military service, to include in-service herbicide exposure, weigh against the claim.


CONCLUSION OF LAW

The criteria for service connection for a skin disability, to include as secondary to exposure to herbicide agents, are not met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in September 2004 and in December 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent October 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran seeks service connection for a skin disability, to include as secondary to herbicide exposure in Vietnam.  The Board notes that as the RO previously determined that the Veteran served in Vietnam, exposure to Agent Orange is presumed. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b) (2011). 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides for all Veterans who served in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011). 

If a Veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2011).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e) (2011).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 57586-57589 (1996). 


The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  Brock v. Brown, 10 Vet. App. 155 (1997); Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994); 38 U.S.C.A. §§ 1113(b), 1116 (West 2002); 38 C.F.R. § 3.303 (2011). 

Service medical records show that in 1969 the Veteran was treated for multiple ringworm on the face and neck.  Subsequent service medical records are negative for complaints, symptoms, treatment, or diagnosis of any skin disabilities.  His February 1970 separation medical examination shows that his skin was evaluated as clinically normal.  In several self-reports of medical history the Veteran indicated that he did not have a skin disease.  

Army National Guard medical records from March 1991 and May 2000 include examination reports which indicate that the Veteran's skin was evaluated as clinically normal.  In addition, in contemporaneous reports of medical history, the Veteran denied any skin diseases.  

A May 2003 new patient evaluation report from Blue Ridge Internal Medicine notes that the Veteran denied a history of any rash, itching, change in skin color, hair or nails.  He also denied any varicose veins.  Physical examination of the skin and subcutaneous tissue revealed no mass.  No abnormal nevi were noted throughout.  No scaling or plaques were noted.   

VA medical records dated from October 2003 to June 2004 are negative for complaints, findings, or diagnosis of any skin disorders.  A March 2005 VA medical report shows that the Veteran was diagnosed with onychomycosis.  

During the August 2008 Board hearing, the Veteran testified that he had suffered from a rash in his groin area since service in Vietnam in 1969.  

A December 2008 VA skin disease examination report shows that the Veteran reiterated his prior assertions made during the Board hearing.  Subjectively, he reported itching and scratching both groin areas.  A physical examination was performed.  The diagnosis was tinea cruris (jock itch).  The VA examiner opined that the Veteran's current skin lesion was not caused by exposure to herbicide agents.  The examiner reviewed of the claims file and noted that the Veteran had documented multiple ringworm infections on the face and neck and subsequently received treatment.  Tinea cruris was also a kind of chronic and recurrent fungal infection and did not get better with proper treatment.  The examiner also reviewed the Agent Orange review dated in November 2007 and it did not indicate that tinea cruris or the infection of dermatophytosis was caused by Agent Orange or exposure to herbicide agents.  

A December 2010 VA skin disease examination report shows that the VA examiner reviewed the claims file.  The Veteran reported a skin condition of the groin since 1969 while serving in Vietnam and that multiple treatments with over the counter creams and prescriptions have failed.  The Veteran reported that it had been years since he had used anything to treat the condition because nothing had helped in the past.  Skin symptoms described by the Veteran were red, malodorous, and irritated skin in the groin area.  Physical examination revealed that the Veteran had red, itchy patches on both sides of the groin and in the skin folds.  There was obvious odor as the skin folds were pulled apart.  The diagnosis was tinea cruris.  The examiner opined that the Veteran's tinea cruris was not caused by or a result of the Veteran's service, including in-service treatment for multiple ringworm (face and neck) in August 1969, or exposure to herbicides during service.  The VA examiner explained that tinea cruris is a fungal infection.  By his own admission, the Veteran reported he had not used any type of treatment on this skin condition for years.  All medical literature reviewed described tinea cruris, ring worm, or other fungal infections as self-limiting in nature.  Those conditions usually respond to self-care within a couple of weeks.  The Veteran reports that he had the condition in his groin area while in Vietnam, but his service records did not indicate that finding.  The Veteran reported that he was not seen again for the condition until 1985.  That would have been 10 years after discharge.  Therefore, the examiner found no chronicity of complaints during that 10 year period.  The examiner stated that there was no evidence available to show that exposure to herbicides caused fungal infections. 

Tinea cruris is not among the conditions for which service connection may be presumed based on herbicide exposure.  38 C.F.R. § 3.309(e) (2011).  Therefore, the Board finds that service connection for the Veteran's tinea cruris may not be presumed based on an association with herbicide exposure.   

The Veteran is not precluded from establishing service connection for a skin disability with proof of actual direct causation, even whether the disability is not a presumptive disability.  Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  Therefore, the Board will also consider the Veteran's claim on a direct service connection basis. 

The first complaint of record of a skin rash on the Veteran's groin area was made by the Veteran in his August 2004 claim for VA disability benefits.  In fact, the record shows that tinea cruris of the groin was first diagnosed in December 2008, more than 25 years after the Veteran's discharge from service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In addition, the Veteran's contentions that he experienced a skin disorder in his groin area since service are outweighed by the lack of objective evidence of any such symptomatology during service and for years after service.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  The Veteran's Army National Guard medical records from 1991 and 2000 show that the Veteran denied any skin diseases and during a May 2003 initial patient evaluation at Blue Ridge Internal Medicine, the Veteran denied any history of skin rashes.  Rucker v. Brown, 10 Vet. App. 67 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Accordingly, the Board finds that service connection may not be established using continuity of symptomatology because the Board finds that the preponderance of the evidence is against finding a continuity of symptomatology.  The Board finds that Veteran's statements during and after service denying any skin rashes or symptoms to be more persuasive than his later statements in connection with this claim asserting a continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011). 

Moreover, the Board notes that the only medical opinions to address the medical relationship between the Veteran's skin disability and service, to include exposure to herbicides, weigh against the claim.  December 2008 and December 2010 VA examiners opined that the Veteran's diagnosed tinea cruris was not related to his military service, specifically the ringworm treated in service or to herbicide exposure.  The Board finds those opinions constitute probative evidence on the medical nexus question that was based on review of the Veteran's documented medical history and assertions and physical examination and consideration of medical principles and literature.  Those opinions provided clear rationales based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that supports the claim for service connection for a skin disorder.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

In short, the medical evidence does not support the Veteran's claim.  The only evidence in support of the claim are the Veteran's own lay statements that his skin disorder (diagnosed as tinea cruris of the groin) is due to herbicide exposure in Vietnam.  But as a layperson, without any medical training or expertise, the Veteran is not qualified to render that kind of medical opinion.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  He is competent to comment on symptoms he may have experienced during and since service, but not to provide a medical opinion regarding the etiology of his symptoms or to opine whether they are associated with herbicide exposure many year ago.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. § 3.159(a)(2) (2011); Layno v. Brown, 6 Vet. App. 465 (1994) (competency is a legal concept determining whether testimony may be heard and considered and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  The Board finds the Veteran's claims of continuity of symptomatology are outweighed by medical records finding no skin disabilities and normal skin examination and by evidence showing that the Veteran denied any history of skin rashes.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a skin disorder, including as a result of exposure to herbicides.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disability, to include as secondary to exposure to herbicide agents, is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


